On Rehearing.
On August 8, 1898, P. Hendrickson, it is claimed, assigned his judgments against Brackett to Vincent *765Boreing. To the pleading of Boreing, setting forth Ms assignment, Hannah Hendrickson, as executrix of P. Hendrickson, filed a pleading charging that Hendrickson never executed the writing in question. She also charged that on August 17, 1898, John Brackett made a full and complete settlement with her husband, Hendrickson. To this cross-petition of Hannah Hendrickson, Boreing filed an answer, denying the settlement in question and setting up the assignment by Hendrickson of August 8, 1898. Thereupon John Brackett’s administrator filed a reply to Boreing’s answer. In this reply Brackett’s administrator set up the settlement between Brackett and Hendrickson, and charged that said settlement was made without any notice, actual or constructive, of any assignment of said judgments, or any of them, to said Boreing. If, as a matter of fact, Brackett settled with Hendrickson on August 17, 1898, without any notice, actual or constructive, • of the assignment of the judgments to Boreing by Hendrickson, Brackett’s equities would be superior to those of Boreing. A debtor may settle with his judgment creditor at any time, and such settlement mil be valid and binding, unless, at the time made, the debtor has notice of the fact that the judgment so settled had been previously assigned to another party. Black on Judgments, vol. 2, p. 950; Gaullagher v. Caldwell, 23 Pa. 300, 60 Am. Dec. 85; Frissell v. Haile, 18 Mo. 18.
It appears that no response was filed by Boreing to Brackett’s administrator’s reply to Boreing’s answer to Hannah Hendrickson’s petition. In view of the fact that it was an unusual procedure in pleading, we are of the opinion that Boreing’s administrators should' not be precluded by the allegations of the reply. Upon the return of the case these allega*766tions may be denied by Boreing’s administrators, and proof taken upon the question of whether a settlement between Hendrickson and Brackett was or was not made with notice of the assignment by Hendrickson to Boreing. In view of the further fact that the plea of non est factum was interposed to the written assignment purported to have been made by Hendrickson to Boreing, and there is no satisfactory proof of the execution of the writing in question by Hendrickson, we have concluded that the case should be returned for the purpose of taking proof both upon this point and upon the question of whether or not a settlement between Brackett and Hendrickson was made with notice of the alleged assignment. If it shall appear from the proof either that Hendrickson did not assign his judgments against Brackett to Boreing prior to the alleged settlement of August 17, 1898, or that Brackett made the alleged settlement of August 17, 1898, with Hendrickson without notice of the assignment alleged to have been made prior to that time, Brackett’s claim to the Hendrickson judgments will be superior to that of Boreing, and Boreing’s administrators will not be entitled to offset the Hendrickson judgments against the indebtedness due Brackett’s administrator. Furthermore, if it shall appear that the assignment from Hendrickson to Boreing was not made prior to the alleged settlement of August 17, 1898, Hannah Hendrickson, as exe-» eutrix of P. Hendrickson, will be entitled to the $250 and interest going to her husband under the alleged settlement of August 17, 1898, provided the proof is sufficient to establish that settlement. The hearing of these questions can in no way affect the rights of the assignee, Cumberland Valley Bank, because its attachment was sustained long prior to either the *767settlement or«assignment, and both the latter, if actually made, were subject to the attachment already secured.
For the reasons given, that portion of the opinion affirming the judgment as to Hendrickson’s executrix is withdrawn, and the judgment as to her is also reversed, and this cause remanded for further proceedings consistent with this opinion.